May 2, 2014 Via EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E., Mail Stop 3561 Washington, D.C. 20549-7010 Attention: Ms. Loan Lauren Nguyen, Special Counsel Re: GasLog Partners LP Registration Statement on Form F-l, as amended (File No. 333-195109) Dear Ms. Nguyen: As representatives of the several underwriters of GasLog Partners LP’s proposed initial public offering of up to 9,660,000 common units representing limited partner interests, we hereby join GasLog Partners LP’s request for acceleration of effectiveness of the above-referenced registration statement to 3:30 p.m. (Washington, D.C. time) on May 6, 2014, or as soon thereafter as is practicable. Pursuant to Rule 460 of the General Rules and Regulations under the Securities Act of 1933, as amended, we wish to advise you that we have effected the following distribution of the preliminary prospectus relating to the initial public offering of GasLog Partners LP, dated April 28, 2014, through the date hereof: Preliminary Prospectus dated April 28, 2014 6,178 copies to prospective underwriters, institutional investors, dealers and others. The undersigned advise that the underwriters have complied and will continue to comply with Rule 15c2-8 under the Securities Exchange Act of 1934. [Signature Page Follows] Very truly yours, CITIGROUP GLOBAL MARKETS INC. CREDIT SUISSE SECURITIES (USA) LLC WELLS FARGO SECURITIES, LLC As representatives of the several Underwriters CITIGROUP GLOBAL MARKETS INC. By: /s/ Samson M. Frankel Name: Samson M. Frankel Title: Director and Counsel CREDIT SUISSE SECURITIES (USA) LLC By: /s/ Andrew Horrocks Name: Andrew Horrocks Title: Managing Director WELLS FARGO SECURITIES, LLC By: /s/ David Herman Name: David Herman Title: Director GasLog Partners LP – Underwriters’ Acceleration Request Letter
